

EXHIBIT 10.3.4.3


[MOODY’S CORPORATION LETTERHEAD]


[FORM OF PERFORMANCE SHARE AWARD LETTER FOR THE AMENDED AND RESTATED 2001
MOODY’S CORPORATION KEY EMPLOYEES‘ STOCK INCENTIVE PLAN]


Dear [Name]:


Congratulations! I am pleased to inform you that the Board of Directors of
Moody’s Corporation (“Moody’s”) awarded you ______ performance shares
(“Performance Shares”) on [DATE]. This letter outlines the key terms and
conditions of your Performance Shares grant.
Your Performance Shares grant is subject to the terms and conditions of the
Amended and Restated 2001 Moody’s Corporation Key Employees’ Stock Incentive
Plan, as amended (the “Plan”). By accepting the grant, you agree to the terms
and conditions as set forth in the Plan and in this grant letter, including the
terms and conditions applicable to you based on your country of residence as set
forth in the attached Appendix. A copy of the Plan, as well as the prospectus
relating to the offering of shares of Moody’s stock pursuant to the Plan, is
enclosed with this letter. You should read each of the Plan and the prospectus
in their entirety for a better understanding of your grant. Capitalized terms
not defined herein shall have the same meaning ascribed to them in the Plan.
Moody’s has engaged Fidelity Stock Plan Services, LLC (“Fidelity”) as the Plan
administrator. You will be provided with a Fidelity on-line brokerage account,
at no cost to you, in which shares will be delivered when and to the extent that
your Performance Shares vest. Once your Performance Shares are issued, you may
transfer your shares to another brokerage account or leave them in your Fidelity
account, subject to applicable exchange controls and/or repatriation
requirements which may apply based on the country in which you work and/or
reside.
Your Performance Shares grant provides you with a right to receive an equity
stake in Moody’s and an opportunity for long-term capital appreciation if
performance measures are achieved.
Details of Your Performance Shares Grant
As a holder of Performance Shares, you have an unfunded, unsecured promise of
Moody’s to issue shares of Moody’s common stock, par value $0.01 per share, in
the future if and to the extent that certain performance goals are achieved. The
maximum number of shares that can be issued to you shall equal two hundred
percent (200%) of the number of target Performance Shares granted to you. You
shall not have the rights of a shareholder, including any right to vote shares
or receive dividends with respect to shares of Moody’s common stock, unless and
until such shares are issued pursuant to the terms of this letter at the
conclusion of the performance period, as hereinafter defined. In the event of a
stock split, a stock dividend or similar change in Moody’s common stock, the
number of your Performance Shares will be adjusted as determined by the
Compensation & Human Resources Committee (the “Committee”) under the Plan.
Your Performance Shares will vest, subject to your continued employment through
the Vesting Date as hereinafter defined, to the extent that Moody’s or one or
more of its Subsidiaries or Affiliates, as applicable, achieves certain
performance objectives which will be measured cumulatively over the three
calendar years 20[ ]-20[ ] (the “Performance Period”); provided, however, that
the number of Performance Shares treated as vested and the corresponding number
of shares actually issued to you as a payout may be less than the number
determined by the performance payment percentages (including zero), at the
discretion of the Committee in accordance with the Plan. In the event there is
negative total shareholder return over the Performance Period for example, the
Committee would consider whether it was appropriate to exercise negative
discretion and reduce the performance payment percentages in accordance with the
Plan. If, during the Performance Period, you transfer your employment to or from
Moody’s or any Subsidiary or Affiliate, then your Performance Shares shall be
divided pro rata on the basis of the portion of the Performance Period during
which you are employed by each employer entity, and the performance goals
applicable to employees of your employer entity as of the date of grant of the
Performance Shares and any subsequent employer entities during the Performance
Period shall apply to the applicable portion of the Performance Period. The
vesting of Performance Shares on the Vesting Date will be determined by the
Committee and shall be expressed as a percentage of the total number of target
Performance Shares granted to you as determined pursuant to the following
tables, subject to the Committee’s discretion to reduce such percentages as
defined in the Plan.



--------------------------------------------------------------------------------



The following table indicates the weight ascribed to the three performance
measures based on the business entity segment for which each participant
performs services:



Performance MeasuresEntityMCO Earnings Before Interest, Taxes, Depreciation &
Amortization (“EBITDA”)MA SalesMIS
Ratings QualityMoody’s Corporation and Shared Services[ ]%[ ]%[ ]%Moody’s
Investors Service[ ]%[ ]%[ ]%Moody’s Analytics[ ]%[ ]%[ ]%





The following table indicates the [YEAR] cumulative three-year targets:

[YEAR] Performance Share TargetsPerformance MeasureCumulative 3-Year Target
(millions)MCO Profitability (EBITDA)$[ ]MIS Ratings Quality (Average Position)[
]%MA Sales$[ ]






--------------------------------------------------------------------------------



Payout attributable to the achievement of each performance measure will be
determined as follows:

Payout Percentage ****MCO EBITDA Achievement*Less than [ ]% of Target[ ]%[ ]% of
Target[ ]%[ ]% of Target[ ]%[ ]% of Target[ ]%[ ]% or more of Target[ ]%MA Sales
Achievement**Less than [ ]% of Target[ ]%[ ]%[ ]% - [ ]%[ ]%[ ]% - [ ]%[ ]% or
more of Target[ ]%MIS Ratings Quality Achievement**Less than [ ]% of Target[ ]%[
]% of Target[ ]%[ ]% of Target[ ]%[ ]% of Target[ ]%[ ]% of Target[ ]%[ ]% or
more of Target[ ]%



* Moody's Corporation EBITDA means cumulative EBITDA for the three-year
Performance Period.
** Moody's Analytics Sales means cumulative net sales of Moody's Analytics for
the three-year Performance Period. Funding includes a modifier to increase the
funding slope as sales from acquired businesses are achieved. Funding can be
further adjusted up or down depending upon whether the results of the
acquisition are above or below the acquisition plan.
*** Moody's Investors Service Ratings Quality is the three year Average Position
(AP) of MIS Ratings.
**** Subject to reduction in the Committee's discretion in accordance with the
Plan.


Immediately following the conclusion of the Performance Period, the Committee
shall certify whether the performance measures were attained, the percentage of
payout, if any, and the date on which your Performance Shares will vest and be
issued (the “Vesting Date”). For purposes of this letter, the Vesting Date shall
be the date that the Committee determines the shares will be paid, which is
expected to be the first trading day in March (but in no event after March 15th)
following the conclusion of the Performance Period.
[In the event of your Termination of Employment prior to the Vesting Date (for
reasons other than your death, Disability or Retirement after the first
anniversary of the grant of the Performance Shares), you will forfeit all
unvested Performance Shares. Moody’s shall have the exclusive discretion to
determine when your Termination of Employment occurs for purposes of your
Performance Shares grant (including whether you may still be considered to be
employed while on a leave of absence), subject to U.S. Internal Revenue Code
Section 409A (“Code Section 409A”) in the event you are a U.S. taxpayer.
 In the event of your Termination of Employment by death, Disability or
Retirement, in each case after the first anniversary of the date of your
Performance Shares grant hereunder, you shall be entitled to receive as a payout
a pro rata portion of the number of shares issuable pursuant to your Performance
Shares based on the number of days of your actual service during the Performance
Period, such shares to be issued after the end of the Performance Period on the
originally scheduled Vesting Date set forth above but only if and to the extent
that such shares would have been earned by achievement of performance measures
and become issuable to you had your Termination of Employment not occurred prior
to the end of the Performance Period; provided, however, that the number of
shares actually issued to you may be less than the number determined by the
performance payout percentage (including zero), at the discretion of the
Committee.]1
1Standard provisions for most grantees.



--------------------------------------------------------------------------------



[In the event of your Termination of Employment prior to the Vesting Date (for
reasons other than your death, Disability or Special Retirement), you will
forfeit all unvested Performance Shares. Moody’s shall have the exclusive
discretion to determine when your Termination of Employment occurs for purposes
of your Performance Shares grant (including whether you may still be considered
to be employed while on a leave of absence), subject to U.S. Internal Revenue
Code Section 409A (“Code Section 409A”) in the event you are a U.S. taxpayer.
For purposes hereof, “Special Retirement” means “Retirement” (as defined in the
Plan) after the date hereof, without regard to any minimum employment
requirement after the date hereof.
In the event your Termination of Employment is due to your death, Disability or
Special Retirement, you shall be entitled to receive as a payout the number of
shares issuable pursuant to your Performance Shares after the end of the
Performance Period on the originally scheduled Vesting Date set forth above but
only if and to the extent that such shares would have been earned by achievement
of performance measures and become issuable to you had your Termination of
Employment not occurred prior to the end of the Performance Period; provided,
however, that the number of shares actually issued to you may be less than the
number determined by the performance payout percentage (including zero), at the
discretion of the Committee.]2
In the event of a Change in Control, shares or, in the discretion of the
Committee, cash equal to the fair market value of the shares as of immediately
prior to the Change in Control, shall be issued in satisfaction of your
Performance Shares immediately prior to the Change in Control as if the
performance measures for the Performance Period had been achieved at 100% of
Target.
Compliance with Stock Ownership Guidelines
As a holder of Performance Shares, you are subject to Moody’s stock ownership
guidelines. You should familiarize yourself with these guidelines, as you are
solely responsible for ensuring compliance thereto. To request a copy of the
guidelines, please contact your Human Resources representative.
Transferability of Performance Shares
Your Performance Shares may not be assigned, alienated, pledged, attached, sold
or otherwise transferred or encumbered by you otherwise than by will or by the
laws of descent and distribution, and any such purported assignment, alienation,
pledge, attachment, sale, transfer or encumbrance will be void and unenforceable
against Moody’s.
Repayment/Forfeiture
Any payments or benefits you may receive hereunder shall be subject to repayment
or forfeiture to the extent required by Moody’s Corporation Clawback Policy as
in effect from time to time and/or as may be required to comply with the
requirements under the U.S. Securities Act of 1933, as amended, the U.S.
Securities Exchange Act of 1934, as amended, rules promulgated by the U.S.
Securities and Exchange Commission or any other applicable law, including the
requirements of the Dodd-Frank Wall Street Reform and Consumer Protection Act,
or any securities exchange on which Moody’s common stock is listed or traded, as
may be in effect from time to time.
Nature of the Grant
In accepting the grant, you acknowledge, understand and agree that:
(1)the Plan is established voluntarily by Moody’s, it is discretionary in nature
and it may be modified, amended, suspended or terminated by Moody’s at any time,
to the extent permitted by the Plan;
(2)the Performance Shares grant is exceptional, voluntary and occasional and
does not create any contractual or other right to receive future performance
shares grants, or benefits in lieu of performance shares, even if performance
shares have been granted in the past;
(3)all decisions with respect to future performance shares or other grants, if
any, will be at the sole discretion of Moody’s;
(4)the grant of Performance Shares and your participation in the Plan shall not
create a right to employment or be interpreted as forming or amending an
employment or service contract with Moody’s, your employer or any Subsidiary or
Affiliate of Moody’s and shall not interfere with the ability of your employer
or any Subsidiary or Affiliate of Moody’s, as applicable, to terminate your
employment or service relationship (if any);
(5)you are voluntarily participating in the Plan;
(6)the Performance Shares grant and the shares subject to the Performance Shares
do not constitute and are not intended to replace any pension rights or
compensation;
(7)the Performance Shares grant and the shares subject to the Performance
Shares, and the income and value of same, do not constitute and are not part of
normal or expected compensation, salary, remuneration or wages for purposes of
calculating any severance, resignation, termination, redundancy, end-of-service
payments, holiday pay, bonuses, long-service awards, pension or retirement
benefits or similar mandatory payments;
(8)the future value of the underlying shares is unknown, indeterminable and
cannot be predicted with certainty;


2 Special provisions for certain grantees.





--------------------------------------------------------------------------------



(9)unless otherwise agreed with Moody’s, the Performance Shares grant and the
shares subject to the Performance Shares, and the income and value of same, are
not granted as consideration for, or in connection with, the service you may
provide as a director of a Subsidiary or Affiliate of Moody’s; and
(10)in addition to paragraphs (1) through (9) above, the following provisions
will also apply to you if you are employed outside the United States:
(a)the Performance Shares and the shares subject to the Performance Shares are
not part of normal or expected compensation or salary for any purpose;
(b)no claim or entitlement to compensation shall arise from forfeiture of the
Performance Shares resulting from your Termination of Employment (regardless of
the reason for such termination and whether or not the termination is later
found to be invalid or in breach of employment laws in the jurisdiction where
you are employed or the terms of your employment agreement, if any) and in
consideration of the grant of Performance Shares to which you are otherwise not
entitled, you irrevocably agree never to institute any claim against Moody’s,
its Subsidiaries or Affiliates and your employer, waive your ability, if any, to
bring such a claim, and release Moody’s, its Subsidiaries or Affiliates and your
employer from any such claim that may arise; if, notwithstanding the foregoing,
any such claim is allowed by a court of competent jurisdiction, then, by
participating in the Plan, you shall be deemed irrevocably to have agreed not to
pursue such claim and agree to execute any and all documents necessary to
request dismissal or withdrawal of such claim; and
(c)neither your employer nor Moody’s (nor any of its Subsidiaries or Affiliates)
shall be liable for any foreign exchange rate fluctuation between your local
currency and the United States Dollar that may affect the value of your
Performance Shares or any amounts due to you pursuant to the settlement of your
Performance Shares or the subsequent sale of shares acquired upon settlement.
No Advice Regarding Grant
Moody’s is not providing any tax, legal or financial advice, nor is Moody’s
making any recommendations regarding your participation in the Plan or your
acquisition or sale of the underlying shares. You are advised to consult with
your own personal tax, legal and financial advisors regarding your participation
in the Plan before taking any action related to the Plan.
Responsibility for Taxes
You acknowledge that regardless of any action taken by Moody’s or, if different,
your employer, the ultimate liability for all income tax, social insurance,
payroll tax, fringe benefit tax, payment on account or other tax-related items
related to your participation in the Plan and legally applicable to you
(“Tax-Related Items”), is and remains your responsibility and may exceed the
amount, if any, actually withheld by Moody’s or your employer. You further
acknowledge that Moody’s and/or your employer (1) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of your Performance Shares grant, including the grant vesting or
settlement of your Performance Shares, the subsequent sale of shares acquired
pursuant to such settlement and the receipt of any dividends; and (2) do not
commit to and are under no obligation to structure the terms of the grant or any
aspect of your Performance Shares to reduce or eliminate your liability for
Tax-Related Items or achieve any particular tax result. Further, if you are
subject to Tax-Related Items in more than one jurisdiction, you acknowledge that
Moody’s and/or your employer (or former employer, as applicable) may be required
to withhold or account for Tax-Related Items in more than one jurisdiction.
Prior to any relevant taxable or tax withholding event, as applicable, you agree
to make adequate arrangements satisfactory to Moody’s and/or your employer to
satisfy all Tax-Related Items. In this regard, you authorize Moody’s or its
agent to satisfy the obligations with regard to all Tax-Related Items by
withholding in shares to be issued upon settlement of your Performance Shares.
In the event that such withholding in shares is problematic under applicable tax
or securities law or has materially adverse accounting consequences, by your
acceptance of your Performance Shares, you authorize and direct Moody’s and any
brokerage firm determined acceptable to Moody’s to sell on your behalf a whole
number of shares from those shares issuable to you as Moody’s determines to be
appropriate to generate cash proceeds sufficient to satisfy the obligation for
Tax-Related Items.
Moody’s and/or your employer may withhold or account for Tax-Related Items by
considering applicable statutory withholding rates or other applicable
withholding rates, including the maximum rate applicable in your jurisdiction.
If Tax-Related Items are withheld in excess of your actual tax liability, you
may receive a refund of any over-withheld amount and will have no entitlement to
the shares equivalent or, if not refunded, you may seek a refund from the local
tax authorities. If the obligation for Tax-Related Items is satisfied by
withholding in shares, for tax purposes you will be deemed to have been issued
the full number of shares subject to your Performance Shares that have been
earned by achievement of performance goals hereunder, notwithstanding that a
number of the shares are withheld solely for the purpose of paying the
Tax-Related Items.



--------------------------------------------------------------------------------



Finally, you shall pay to Moody’s or your employer, including through
withholding from your wages or other cash compensation paid to you by Moody’s or
your employer, any amount of Tax-Related Items that Moody’s or your employer may
be required to withhold or account for as a result of your participation in the
Plan that cannot be satisfied by the means previously described. Moody’s may
refuse to deliver the shares or the proceeds from your Performance Shares award
if you fail to comply with your obligations in connection with the Tax-Related
Items.
Code Section 409A
For purposes of U.S. taxpayers, the provisions of this grant of Performance
Shares are intended to either be exempt from Section 409A of the Code under the
“short-term deferral” exception or comply with Section 409A of the Code, and the
provisions of this grant will be interpreted, operated and administered in a
manner that is consistent with this intent. In furtherance of this intent, the
Committee may, at any time and without your consent, modify the terms of this
grant as it determines appropriate to comply with the requirements of Section
409A of the Code and the related U.S. Department of Treasury guidance. Moody’s
makes no representation or covenant to ensure that your Performance Shares or
other payment hereunder are exempt from or compliant with Section 409A of the
Code, and will have no liability to you or any other party if your Performance
Shares or other payment hereunder that is intended to be exempt from, or
compliant with, Section 409A of the Code, is not so exempt or compliant or for
any action taken by the Committee with respect thereto.
Data Privacy Information and Consent
Moody’s is located at 7 World Trade Center at 250 Greenwich Street, New York,
NY, 10007, USA and grants Performance Shares to employees of Moody’s and its
Subsidiaries and Affiliates, at its sole discretion. If you would like to
participate in the Plan, please review the following information about Moody’s
data processing practices and declare your consent.
(a)Data Collection and Usage. Moody’s collects, processes and uses personal data
of employees, including name, home address, email address and telephone number,
date of birth, social insurance, passport or other identification number,
salary, citizenship, job title, any shares of stock or directorships held in
Moody’s, and details of all Performance Shares canceled, vested, or outstanding
in your favor, which Moody’s receives from you or the Employer. If Moody’s
offers you a grant of Performance Shares under the Plan, then Moody’s will
collect your personal data for purposes of allocating shares and implementing,
administering and managing the Plan. Moody’s legal basis for the processing of
your personal data will be your consent.
(b)Stock Plan Administration Service Providers. Moody’s transfers employee data
to Fidelity, an independent service provider based in the United States which
assists Moody’s with the implementation, administration and management of the
Plan. In the future, Moody’s may select a different service provider and share
your data with another company that serves in a similar manner. Moody’s service
provider will open an account for you to receive and trade shares. You will be
asked to agree on separate terms and data processing practices with the service
provider, which is a condition of your ability to participate in the Plan.
(c)International Data Transfers. Moody’s and its service providers are based in
the United States. If you are outside the United States, you should note that
your country has enacted data privacy laws that are different from the United
States. For example, the European Commission has issued a limited adequacy
finding with respect to the United States that applies only to the extent
companies register for the EU-U.S. Privacy Shield program, which is open to
companies subject to Federal Trade Commission jurisdiction and which Moody’s
does not participate in. Moody’s legal basis for the transfer of your personal
data is your consent.
(d)Data Retention. Moody’s will use your personal data only as long as is
necessary to implement, administer and manage your participation in the Plan or
as required to comply with legal or regulatory obligations, including under tax
and security laws. When Moody’s no longer needs your personal data, which will
generally be seven years after you are granted Performance Shares under the
Plan, Moody’s will remove it from it from its systems. If Moody’s keeps data
longer, it would be to satisfy legal or regulatory obligations and Moody’s legal
basis would be compliance with the relevant laws or regulations.
(e)Voluntariness and Consequences of Consent Denial or Withdrawal. Your
participation in the Plan and your grant of consent is purely voluntary. You may
deny or withdraw your consent at any time. If you do not consent, or if you
withdraw your consent, you cannot participate in the Plan. This would not affect
your salary as an employee or your career; you would merely forfeit the
opportunities associated with the Plan.



--------------------------------------------------------------------------------



(f)Data Subject Rights. You have a number of rights under data privacy laws in
your country. Depending on where you are based, your rights may include the
right to (a) to request access or copies of personal data Moody’s processes, (b)
rectification of incorrect data, (c) deletion of data, (d) restrictions on
processing, (e) portability of data, (f) to lodge complaints with competent
authorities in your country, and/or (g) a list with the names and addresses of
any potential recipients of your personal data. To receive clarification
regarding your rights or to exercise your rights please contact HR Connect at
HRConnect@moodys.com.
By clicking “Accept Your Grant” on the Fidelity award acceptance page, you also
provide your consent to the data processing practices described in this section
to the extent that such consent is required by applicable law.
Electronic Delivery and Acceptance
Moody’s may, in its sole discretion, decide to deliver by electronic means any
documents related to current or future participation in the Plan. You hereby
consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by Moody’s or any third party designated by Moody’s.
Governing Law, Venue, Documents and Severability
Your Performance Shares grant is made in the state of Delaware and is governed
by, and subject to, the laws of the state of Delaware, applicable to contracts
made and to be performed in the state of Delaware without reference to its
conflicts of laws principles, and the requirements of the New York Stock
Exchange as well as the terms and conditions set forth herein.
Any and all disputes relating to, concerning or arising from this letter, or
relating to, concerning or arising from the relationship between the parties
evidenced by your Performance Shares or this letter, shall be brought and heard
exclusively in the United States District Court for the District of Delaware or
the Delaware Superior Court, New Castle County. Each of the parties hereby
represents and agrees that such party is subject to the personal jurisdiction of
said courts, hereby irrevocably consents to the jurisdiction of such courts in
any legal or equitable proceedings related to, concerning or arising from such
dispute, and waives, to the fullest extent permitted by law, any objection which
such party may now or hereafter have that the laying of the venue of any legal
or equitable proceedings related to, concerning or arising from such dispute
which is brought in such courts is improper or that such proceedings have been
brought in an inconvenient forum.
You acknowledge that your are proficient in the English language, or have
consulted with an advisor who is sufficiently proficient in English, so as to
enable you to understand the terms and conditions of this letter and understand
the provisions of the Plan. If you have received this letter or any other
document related to the Plan translated into a language other than English, and
if the translated version is different than the English version, the English
version will control.
The terms and conditions provided herein are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.
Compliance with Law
Notwithstanding any other provision of the Plan or this letter, unless there is
an available exemption from any registration, qualification or other legal
requirement applicable to the shares, Moody’s shall not be required to deliver
any shares issuable upon settlement of your Performance Shares prior to the
completion of any registration or qualification of the shares under any local,
state, federal or foreign securities or exchange control law or under rulings or
regulations of the U.S. Securities and Exchange Commission (“SEC”) or of any
other governmental regulatory body, or prior to obtaining any approval or other
clearance from any local, state, federal or foreign governmental agency, which
registration, qualification or approval Moody’s shall, in its absolute
discretion, deem necessary or advisable. You understand that Moody’s is under no
obligation to register or qualify the shares with the SEC or any state or
foreign securities commission or to seek approval or clearance from any
governmental authority for the issuance or sale of the shares. Further, you
agree that Moody’s shall have unilateral authority to amend the Plan and the
terms of your Performance Shares without your consent to the extent necessary to
comply with securities or other laws applicable to issuance of shares.
Insider Trading Restriction/Market Abuse Laws
Depending on your country, Fidelity’s country or the country in which shares are
listed, you may be subject to insider trading restrictions and/or market abuse
laws in applicable jurisdictions, including the United States, your country and
Fidelity’s (or any other stock plan service provider’s) country, which may
affect your ability to accept, acquire, sell or attempt to sell or otherwise
dispose of shares, rights to shares (e.g., Performance Shares) or rights linked
to the value of shares (e.g., dividend equivalents) during such times as you are
considered to have “inside information” regarding Moody’s (as defined by or
determined under the laws in applicable jurisdictions). Local insider trading
laws and regulations may prohibit the cancellation or amendment of orders you
placed before you possessed inside information. Furthermore, you could be
prohibited from (i) disclosing the inside information to any third party,
including fellow employees (other than on a “need to know” basis), and (ii)
“tipping” third parties or causing them otherwise to buy or sell securities. Any
restrictions under these laws or regulations are separate from and in addition
to any restrictions that may be imposed under any applicable Moody’s insider
trading policy. You acknowledge that it is your responsibility to comply with
any applicable restrictions, and you are advised to speak to your personal
advisor on this matter.



--------------------------------------------------------------------------------



Foreign Asset/Account Reporting
Please be aware that your country of residence may have certain foreign asset
and/or account reporting requirements which may affect your ability to acquire
or hold shares under the Plan or cash received from participating in the Plan
(including from any dividends received or sale proceeds arising from the sale of
shares) in a brokerage or bank account outside your country of residence. Your
country may require that you report such accounts, assets or transactions to the
applicable authorities in that country.
You acknowledge that it is your responsibility to be informed of and compliant
with such regulations, and you are advised to speak to your personal advisor on
this matter.
Appendix
Notwithstanding any provisions in this letter, your Performance Shares grant
shall be subject to any special terms and conditions set forth for your country
in any Appendix to this letter for your country. Moreover, if you relocate to
one of the countries included in the Appendix, the special terms and conditions
for such country will apply to you, to the extent Moody’s determines that the
application of such terms and conditions is necessary or advisable for legal or
administrative reasons. The Appendix constitutes part of this letter.
Imposition of Other Requirements
Moody’s reserves the right to impose other requirements on your participation in
the Plan, on your Performance Shares and on any shares acquired pursuant to your
Performance Shares, to the extent Moody’s determines it is necessary or
advisable for legal or administrative reasons, and to require you to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.
Waiver
You acknowledge that waiver by Moody’s of breach of any provision of this letter
shall not operate or be construed as a waiver of any other provision of this
letter, or of any subsequent breach by you or any other participant in the Plan.
* * *
If you have any questions regarding this one-time grant, please contact your
Human Resources representative.
Sincerely,


[MOODY’S CORPORATION]







